DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, and 15 are objected to because of the following informalities:
Regarding claim 1, line 6, claim 6, line 8, and claim 15, line 9 please, change “a first hard bord layer” to - - first hard board layer - - for correct typo error.
Regarding claim 1, line 7, claim 6, lines 9-10, and claim 15, lines 9-10, please, change “the first hard layer and the second hard layer” to - - the first hard board layer and the second hard board layer - - for proper reading.
Regarding claim 1, line 8, claim 6, line 10, and claim 15, line 11, please, change “each of the first hard board and the second hard board” to - - each of the first hard board layer and the second hard board layer - - for proper reading.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (‘999) cited in the record in view Kondo et al. (U.S. 2011/0120754).
As to claim 1, Takahashi discloses a circuit board assembly (10) as shown in figures 1-3 comprising:
at least two daughter boards (11, 12); and
at least one first flexible printed circuit board (13), see figure 1A;
wherein each of the flexible printed circuit board (13) connects adjacent two of the daughter boards (11, 12),
each of the at least two daughter boards (11, 12) comprises a first hard board layer (112), a second hard board layer (113), and a flexible board layer (101) sandwiched between the first and second hard board layers (112, 113),
each of the first and second hard boards (112, 113) comprises polyether ether (PEE) resin, the flexible board layer (101) comprise polyimide, the at least one first flexible printed circuit board (13) connects flexible board layers (101) of the at least two daughter boards (11, 12), and
the first and second hard board layers (112, 113) are arranged away from the at least one first flexible printed circuit board (13).
Takahashi does not specifically disclose the first and second hard board layers made from polyphenylene oxide resin (PPO).
Kondo teaches a multilayer wiring board or a rigid-flexible board (1) as shown in figure 1 comprising a flexible base layer (41) made from polyimide sandwiched between first and second hard board layers (51) made from polyphebylene oxide resin (para-0136).
.

Claims 2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Kondo, and further in view of Wang (CN 106937033A) submitted by the applicant, Hereafter Wang.
Regarding claim 2, Takahashi as modified by Kondo discloses all of the limitations of claimed invention except for the circuit board assembly further comprises a second flexible printed circuit board coupled to a side of the daughter boards, the second flexible printed circuit board provided with a connector.
Wang teaches an imaging module (100) as shown in figured 1-6 comprising a circuit board assembly further comprises a second flexible printed circuit board (13) coupled to a side of the daughter boards (21), the second flexible printed circuit board (13) is provided with a connector (32).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Wang employed in the assembly of Takahashi and Kondo in order to provide external connection.
Regarding claim 4, Takahashi as modified by Kondo and Wang teaches the second flexible printed circuit board (13) is connected to the flexible board layer (taught by Takahashi 101), and the first and second hard board layers (112, 113 of Takahashi) are arranged away from the second flexible PCB.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Wang employed in the assembly of Takahashi and Kondo in order to provide excellent supporting structure for the PCB assembly.

Claim 6-7, 9-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN’033) in view of Takahashi (‘999), and further in view Kondo et al. (U.S. 2011/0120754).
As to claim 6, Wang discloses a camera module (100) as shown in figures 1-6 comprising:
a circuit board assembly, comprising: at least two daughter boards (21), and
at least two camera units (20), each of the camera units being arranged on the corresponding daughter board (21).
Wang does not specifically disclose at least one first flexible printed circuit board, each of the flexible printed circuit board connecting adjacent two of the daughter boards, wherein each of the at least two daughter boards comprises a first hard board layer, a second hard board layer, and a flexible board layer sandwiched between the first hard layer and the second hard layer, each of the first hard board and the second hard board comprises polyphenylene oxide resin, the flexible board layer comprise polyimide, the at least one first flexible printed circuit board connects flexible 
Takahashi discloses a circuit board assembly (10) as shown in figures 1-3 comprising:
at least two daughter boards (11, 12); and
at least one first flexible printed circuit board (13), see figure 1A;
wherein each of the flexible printed circuit board (13) connects adjacent two of the daughter boards (11, 12),
each of the at least two daughter boards (11, 12) comprises a first hard board layer (112), a second hard board layer (113), and a flexible board layer (101) sandwiched between the first and second hard board layers (112, 113),
each of the first and second hard boards (112, 113) comprises polyether ether (PEE) resin, the flexible board layer (101) comprise polyimide, the at least one first flexible printed circuit board (13) connects flexible board layers (101) of the at least two daughter boards (11, 12), and
the first and second hard board layers (112, 113) are arranged away from the at least one first flexible printed circuit board (13).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Takahashi employed in the assembly of Wang in order to provide internal signal communication between board to board connections.


Kondo teaches a multilayer wiring board or a rigid-flexible board (1) as shown in figure 1 comprising a flexible base layer (41) made from polyimide sandwiched between first and second hard board layers (51) made from polyphebylene oxide resin (para-0136).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kondo (the material made from PPO) employed in the circuit board assembly of Wang and Takahashi in order to provide excellent in high strength, high heat distortion temperature, and high chemical resistance.
As to claim 15, Wang discloses an electronic device as shown in figures 1 -6 comprising:
a camera module (100), comprising:
a circuit board assembly, comprising:
at least two daughter boards (21), and
at least two camera units (20), each of the camera units being arranged on the corresponding daughter board (21).
Wang does not specifically disclose at least one first flexible printed circuit board, each of the flexible printed circuit board connecting adjacent two of the daughter boards, wherein each of the at least two daughter boards comprises a first hard board layer, a second hard board layer, and a flexible board layer sandwiched between the first hard layer and the second hard layer, each of the first hard board and 
Takahashi discloses a circuit board assembly (10) as shown in figures 1-3 comprising:
at least two daughter boards (11, 12); and
at least one first flexible printed circuit board (13), see figure 1A;
wherein each of the flexible printed circuit board (13) connects adjacent two of the daughter boards (11, 12),
each of the at least two daughter boards (11, 12) comprises a first hard board layer (112), a second hard board layer (113), and a flexible board layer (101) sandwiched between the first and second hard board layers (112, 113),
each of the first and second hard boards (112, 113) comprises polyether ether (PEE) resin, the flexible board layer (101) comprise polyimide, the at least one first flexible printed circuit board (13) connects flexible board layers (101) of the at least two daughter boards (11, 12), and
the first and second hard board layers (112, 113) are arranged away from the at least one first flexible printed circuit board (13).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Takahashi employed in the assembly of Wang in order to provide internal signal communication between board to board connections.

Kondo teaches a multilayer wiring board or a rigid-flexible board (1) as shown in figure 1 comprising a flexible base layer (41) made from polyimide sandwiched between first and second hard board layers (51) made from polyphebylene oxide resin (para-0136).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kondo (the material made from PPO) employed in the circuit board assembly of Wang and Takahashi in order to provide excellent in high strength, high heat distortion temperature, and high chemical resistance.
As to claims 7 and 16, Wang as modified by Takahashi and Kondo discloses the circuit board assembly further comprises a second flexible printed circuit board (13) coupled to a side of the at least two daughter boards (21), the second flexible printed circuit board is provided with a connector (32).
Regarding claims 9 and 18, Wang as modified by Takahashi and Kondo discloses the second flexible printed circuit board (13) is connected to the flexible board layer (taught by Takahashi 101), and the first and second hard board layers (112, 113 of Takahashi) are arranged away from the second flexible PCB.
As to claims 10 and 19, Wang as modified by Takahashi and Kondo discloses a reinforcement plate (160, figure 5), the reinforcement plate is fixed on surfaces of the at least two daughter boards (21) and the first flexible printed circuit board.

a voice coil motor (232); a lens (231) received in the voice coil motor; an optical filter (24); and an image sensor (22);
wherein the optical filter (24) and the image sensor (22) are both located outside of the voice coil motor, the optical filter is arranged between the voice coil motor and the image sensor and is opposite to the lens, the image sensor is arranged on the corresponding daughter board and is opposite to the lens and the optical filter.
As to claim 12, Wang as modified by Takahashi and kondo discloses the camera module further comprises a base (233) arranged on the daughter boards (21) and defining a first surface away from the at least two daughter boards, the voice coil motor is arranged on the first surface of the base.
As to claim 13, Wang as modified by Takahashi discloses the base (233) defines at least two light through holes (2332, figure 6), a portion of the first surface of the base adjacent to one light through hole (2332) is sunken to form a groove (2331), the optical filter is fixed in the groove.
As to claim 14, Wang as modified by Takahashi discloses the camera module (20) further comprises a bracket (50) arranged on the at least two daughter boards (21), the bracket defines at least two second receiving hole (251) for receiving the voice coil motor and the base.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7, 9-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T DINH/Primary Examiner, Art Unit 2848